           IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

GINA PIPKE, on behalf              )
of D.G.P., a minor,                )
                                   )
                 Plaintiff,        )
                                   )
                                   )   Case No. CIV-18-251-KEW
                                   )
COMMISSIONER OF THE SOCIAL         )
SECURITY ADMINISTRATION,           )
                                   )
                 Defendant.        )

                          OPINION AND ORDER

     Plaintiff   Gina   Pipke   (the   “Claimant”)   requests   judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying benefits for her son

D.G.P. under the Social Security Act.           Claimant appeals the

decision of the Administrative Law Judge (“ALJ”) and asserts that

the Commissioner erred because the ALJ incorrectly determined that

D.G.P. was not disabled. For the reasons discussed below, it is

the finding of this Court that the Commissioner’s decision should

be and is AFFIRMED.

           Social Security Law and Standard of Review

     Disability for a child under the age of eighteen according to

the Social Security Act is defined as “a medically determinable

physical or mental impairment or combination of impairments that

causes marked and severe functional limitations, and that can be

expected to cause death or that has lasted or can be expected to

last for a continuous period of not less than 12 months.”            20
C.F.R. § 416.906.            Social Security Regulations implement a three-

step        sequential      process    to     evaluate    a   claim   for   a    child’s

Supplemental Security Income Benefits under Title XVI of the Social

Security Act.1

        Judicial        review   of    the     Commissioner’s      determination      is

limited in scope by 42 U.S.C. § 405(g).                       This Court’s review is

limited       to    two   inquiries:          first,     whether   the   decision    was

supported          by   substantial     evidence;      and,    second,    whether    the

correct legal standards were applied.                  Hawkins v. Chater, 113 F.3d

1162,       1164    (10th    Cir.     1997)    (citation      omitted).     The     term

“substantial evidence” has been interpreted by the United States

Supreme Court to require “more than a mere scintilla.                           It means

such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.”                     Richardson v. Perales, 402

U.S. 389, 401 (1971), quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938).            The court may not re-weigh the evidence nor

substitute its discretion for that of the agency.                           Casias v.



        1
           Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
416.971-416.976. Step two requires that the claimant establish that he
has a medically severe impairment or combination of impairments. If the
claimant is engaged in substantial gainful activity or has no severe
impairment or combination of impairments, he is considered not disabled.
Otherwise, the claimant’s impairment is measured against the listing of
impairments found in 20 C.F.R. Pt. 404, Subpt. P., App.1. A claimant
suffering from an impairment or combination of impairments that meets,
medically equals, or functionally equals the severity of a listed
impairment, and that meets the duration requirement, is considered
disabled. See 20 C.F.R. § 416.924(a)-(d)(2).

                                               2
Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991).      Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever in the record fairly detracts from its weight.” Universal

Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also, Casias,

933 F.2d at 800-01.

                                 Claimant’s Background

       D.G.P. was born on December 15, 2008, and was eight (8) years

old at the time of the ALJ’s decision.                    He was in second grade at

the time of the administrative hearing.                        Claimant alleges D.G.P.

is   disabled      due   to      congenital         pulmonary     airway   malformation,

asthma, and Achilles tendon contracture.

                                  Procedural History

       On    February       4,     2015,      Claimant      protectively      filed    an

application on behalf of D.G.P. for supplemental security income

benefits pursuant to Title XVI (42 U.S.C. § 1381, et seq.) of the

Social Security Act.              The application was denied initially and

upon    reconsideration.           On    July       12,   2017,    Administrative     Law

Judge(“ALJ”) John W. Belcher conducted an administrative hearing

in Tulsa, Oklahoma, at which Claimant and D.G.P. were present.                        On

September     7,    2017,     the       ALJ   entered     an    unfavorable   decision.

Claimant requested review by the Appeals Council, and on June 8,

2018, it denied review.             As a result, the decision of the ALJ



                                                3
represents    the   Commissioner’s      final    decision     for      purposes    of

further appeal. 20 C.F.R. §§ 416.1481.

               Decision of the Administrative Law Judge

      The ALJ made his decision at step three of the sequential

evaluation.    He determined that while D.G.P. suffered from severe

impairments, he did not meet, medically equal, or functionally

equal a listing.       (Tr. 15-16).

                         Errors Alleged for Review

      Claimant asserts the ALJ committed error by (1) failing to

properly evaluate whether D.G.P. meets or medically equals a listed

impairment; (2) failing to find D.G.P. has an impairment or

combination of impairments that functionally equals the severity

of the listings; and (3) failing to perform                proper determination

regarding D.G.P.’s report of symptoms.

                        Consideration of a Listing

      In his decision, the ALJ found D.G.P. suffered from severe

impairments of congenital pulmonary airway malformation, asthma,

and Achilles tendon contracture.            (Tr. 15).      He determined D.G.P.

(1) did not have an impairment or combination of impairments that

met   or   medically    equaled   the   severity      of    one   of    the    listed

impairments, and (2) did not have an impairment or combination of

impairments    that     functionally        equaled   the    severity         of   the

listings.    (Tr. 15-25).    As a result, the ALJ concluded D.G.P. had



                                        4
not been disabled since February 4, 2015, the date the application

was filed.    (Tr. 25).

      Claimant contends the ALJ failed to properly evaluate whether

D.G.P. met or medically equaled a listed impairment. Specifically,

Claimant contends that that ALJ’s discussion was inadequate and

conclusory.

      It is a claimant’s burden to establish that his impairments

meet or equal a listed impairment.          Fischer-Ross v. Barnhart, 431

F.3d 729, 733 (10th Cir. 2005).           At step three of the sequential

evaluation, an ALJ is required to determine whether a claimant’s

impairment “is equivalent to one of a number of listed impairments

that the Secretary acknowledges as so severe as to preclude

substantial gainful activity.”        Clifton v. Chater, 79 F.3d 1007,

1009 (10th Cir. 1996), citing Williams v. Bowen, 844 F.2d 748, 751

(10th Cir. 1988).     The ALJ is required to discuss the evidence and

explain why he found Claimant was not disabled at step three.           Id.

However, a deficient step-three analysis does not require reversal

if   the   ALJ’s   analysis   in   subsequent   steps   provide   “detailed

findings . . . that confirm rejection of the listings in a manner

readily reviewable.”      Fischer-Ross, 431 F.3d at 734.

      Although he primarily did so prior to applying the six

functional equivalence domains at step three, the ALJ did discuss

the evidence, the listings he considered, and explained that the

evidence required to meet or medically equal the listings was not

                                      5
present    in   the   record.      (Tr.    15-19).       Specifically,       the    ALJ

considered      Listing      Section     101.00      (Musculoskeletal),      Listing

Section    103.00      (Respiratory),          and     Listing     Section     105.00

(Digestive).      He considered D.G.P.’s impairments in combination

and    determined     that    “the   medical      evidence   does    not     document

listing-level     severity,        and    no   acceptable    medical     source     has

mentioned findings equivalent in severity to the criteria of any

listed impairment, individually or in combination.”                    (Tr. 15-16).

Based upon the ALJ’s overall discussion of the evidence in his

step-three analysis, the Court finds no error by the ALJ at this

stage of step three.

       Claimant also argues the ALJ erred in finding that D.G.P.’s

impairments or combination of impairments did not functionally

equal a listing.          She asserts the ALJ failed in assessing the

following domains of functioning for D.G.P.: (i) interacting and

relating with others; (ii) moving about and manipulating objects;

(iii) caring for yourself; and (iv) health and physical well-

being.

       When determining if an impairment is functionally equivalent

to a listing, the ALJ considers how a child functions within six

domains:    (i) acquiring and using information; (ii) attending and

completing tasks; (iii) interacting and relating with others; (iv)

moving about and manipulating objects; (v) caring for yourself;

and,     (vi)    health      and     physical        well-being.    20     C.F.R.     §

                                           6
416.926a(b)(1)(i)-(iv).    In order to find disability, the child

must have an extreme limitation in at least one domain or a marked

limitation in two domains.   20 C.F.R. § 416.926a(a).

     With regard to the domain of interacting and relating with

others, Claimant contends the ALJ failed to account for evidence

in the record establishing that D.G.P. did not go to school with

other children, could not attend birthday parties, and missed many

school functions because of illness.   Claimant asserts the ALJ did

not fully discuss evidence of the issues D.G.P. faced with his

feeding tube, his worsening condition and diagnosis of Reactive

Airway Disease (“RAD”), and the testimony by Claimant and D.G.P.

on the issue.   However, the ALJ thoroughly discussed the testimony

of D.G.P. that he played video games, kicked a soccer ball, and

played basketball with friends. The ALJ acknowledged the testimony

of Claimant that D.G.P. had some trouble burping and or vomiting

(when sick) through the tube, but that he could eat normally.   He

discussed D.G.P.’s embarrassment of having the tube and being home

schooled.   The ALJ also discussed Claimant’s testimony that D.G.P.

tried to play with other kids, but he was limited because of his

respiratory issues and his feeding tube.     The ALJ discussed the

teacher report from Michelle Stiger of Epic Charter Schools.    He

noted Ms. Stiger only saw D.G.P. about every two months.    On her

report, Ms. Stiger stated she was unaware of problems D.G.P. had

with interacting and relating with others.   The ALJ also noted the

                                 7
function   report   completed   by   Claimant,   wherein   she   indicated

D.G.P.’s physical impairments did not affect his behavior with

others.    (Tr. 19).    He also noted the opinions of the pediatric

consultants that D.G.P. had no limitation with interacting and

relating to others.     (Tr. 20).     The ALJ considered the evidence,

including the testimony of both Claimant and D.G.P. and determined

D.G.P. had no limitation in interacting and relating with others

based upon the teacher questionnaire, function report, and the

record as a whole. (Tr. 22).         The Court finds the ALJ accounted

for the evidence in the record and finds no error with regard to

this domain.

     With regard to the domain of moving about and manipulating

objects, Claimant contends the ALJ failed to fully take into

account D.G.P.’s limitations associated with his “severe” asthma,

congenital pulmonary airway malformation, and RAD.          She contends

that the ALJ failed to account for the problems D.G.P. had with

his legs and becoming winded when playing with other children and

trying to ride a bike.      D.G.P. had issues standing and going up

and down stairs.       In the decision, the ALJ discussed D.G.P.’s

testimony that his legs sometimes hurt form the knees down when

walking or standing.      He also noted D.G.P.’s testimony that he

sometimes played basketball and kicked a soccer ball.             The ALJ

also discussed Claimant’s testimony that D.G.P. sometimes had to

sit down because he was winded and that he had problems with his

                                     8
ankles and feet and going up and down stairs. (Tr. 17).            The ALJ

determined that D.G.P. had less than a marked limitation in the

domain.    He referenced that D.G.P. had chronic toe walking with

tight Achilles tendons bilaterally, but that after surgery in June

of 2015 and physical therapy, D.G.P. was found to be neurologically

intact in August of 2016.      D.G.P.’s physician noted he was doing

well after Achilles tendon lengthening and did not anticipate

further problems. (Tr. 23).        Moreover, the pediatric consultants

determined D.G.P. had less than marked limitations in the ability

to move about and manipulate objects.       (Tr. 20).     The Court finds

the ALJ accounted for the evidence in the record and finds no error

with regard to this domain.

     The ALJ also considered the domain of caring for yourself.

Claimant   asserts   the   ALJ’s   determination   that   D.G.P.    has    no

limitation in this domain defies common sense because he is unable

to burp himself and clean his feeding tube.        With regard to this

domain, the ALJ discussed D.G.P.’s testimony that his mom helps

him take a bath, but he dresses himself and brushes his teeth.             He

does chores around the house, including sweeping and taking care

of the animals.   Claimant testified D.G.P. has a feeding tube, and

she must help him when he needs to burp or vomit.         (Tr. 17).       Ms.

Stiger indicated in the teacher report that D.G.P. did not have

any issues she was aware of with caring for himself.               Claimant

indicated on D.G.P.’s function report that he could take care of

                                     9
his personal needs.     (Tr. 19).        The ALJ also noted the pediatric

consultants’ opinions that D.G.P. had no limitations in caring for

himself. (Tr. 20).          Based on this evidence, the ALJ concluded

D.G.P. had no limitation in the ability to care for himself. (Tr.

23-24).    The Court finds no error for this domain.

       Finally, the ALJ considered the domain of health and physical

well-being.     He noted D.G.P.’s history of congenital pulmonary

malformation, right lower lobe/right middle lobe re-sectioning as

an infant, esophageal duplication cyst re-section, a feeding tube,

ten episodes of pneumonia, with more than five hospitalizations,

and recurrent episodes of increased cough, wheezing, and dyspnea.

D.G.P. also had several episodes of croup.            The ALJ noted D.G.P.

was assessed with asthma, chronic cough, dysphagia, and pneumonia

in 2013, and he was assessed with asthma, cough, allergic rhinitis,

and upper respiratory infection in 2014.             D.G.P. was diagnosed

with    extremely   tight    Achilles    tendon   complex   bilaterally   and

underwent surgery in 2015.         His feet had improved by August of

2016.     D.G.P.’s asthma and gastric disorders also had shown

improvement, he had fewer upper respiratory infections, and he

could eat normally, although he still utilized a G-tube for burping

and vomiting. (Tr. 24-25).         The ALJ discussed the testimony of

both Claimant and D.G.P. (Tr. 16-17) and noted the opinion of the

pediatric consultant that D.G.P. had marked limitations in the

domain of health and physical well-being.            (Tr. 20).    The Court

                                        10
finds the ALJ’s conclusion that D.G.P. had marked limitation in

his health and physical well-being is supported by the record.

      After assessing all the domains of functioning, including

those challenged herein by Claimant, the ALJ concluded that because

D.G.P. did not have an impairment or combination of impairments

that resulted in marked limitations in two domains of functioning

or an extreme limitation in one domain of functioning, D.G.P. did

not   have   an    impairment   or   combination   of   impairments   that

functionally equaled the severity of the listings.         (Tr. 16-25).

                  Evaluation of Complaints and Symptoms

      Claimant contends the ALJ improperly considered her testimony

and D.G.P.’s testimony regarding his symptoms, impairments, and

limitations.      She asserts the ALJ failed to affirmatively link his

findings to substantial evidence in the record as legally required.

      Deference must be given to an ALJ’s evaluation of Claimant’s

credibility, unless there is an indication the ALJ misread the

medical evidence as a whole.         See Casias, 933 F.2d at 801.     Any

findings by the ALJ “should be closely and affirmatively linked to

substantial evidence and not just a conclusion in the guise of

findings.”     Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995)

(quotation omitted).       The ALJ’s decision “must contain specific

reasons for the weight given to the [claimant’s] symptoms, be

consistent with and supported by the evidence, and be clearly

articulated so the [claimant] and any subsequent reviewer can

                                     11
assess how the [ALJ] evaluated the [claimant’s] symptoms.”             Soc.

Sec. Rul. 16-3p, 2017 WL 5180304, at *10.         However, an ALJ is not

required to conduct a “formalistic factor-by-factor recitation of

the evidence[,]” but he must set forth the specific evidence upon

which he relied.     Qualls v. Apfel, 206 F.3d 1368, 1372 (10th Cir.

2000).

       As part of his evaluation of D.G.P.’s reports of disabling

symptoms, the ALJ noted the two-step process for the evaluation of

symptoms. (Tr. 16). He determined D.G.P.’s medically determinable

impairments could reasonably cause his alleged symptoms, but he

found that the statements regarding the intensity, persistence,

and    limiting   effects   of   D.G.P.’s   symptoms   were   not   entirely

consistent with the evidence in the record. (Tr. 17). In making

these determinations, the ALJ summarized the medical evidence,

Claimant’s testimony, D.G.P.’s testimony, the teacher report, and

the function report completed by Claimant in detail.                He made

several references from the record showing D.G.P.’s conditions had

shown improvement over time.       He noted D.G.P. could eat normally,

his asthma and pulmonary functions had improved, and D.G.P. was

having fewer respiratory illnesses.         The ALJ also noted evidence

that D.G.P. was recovering from his Achilles tendon surgery and

that he could walk better than before the surgery.            He referenced

that there was no evidence of any mental health problems. (Tr. 16-

19).     The Court finds no error with the ALJ’s assessment of

                                     12
D.G.P.’s symptoms, as it is supported by the medical record.

                           Conclusion

     The decision of the Commissioner is supported by substantial

evidence and the correct legal standards were applied. Therefore,

this Court finds, in accordance with the fourth sentence of 42

U.S.C. § 405(g), the ruling of the Commissioner of Social Security

Administration should be and is AFFIRMED.

     IT IS SO ORDERED this 31st day of March, 2020.




                              KIMBERLY E. WEST
                              UNITED STATES MAGISTRATE JUDGE




                               13
